      Case 1:17-cr-00479-LGS Document 54
                                      50 Filed 07/31/20
                                               07/15/20 Page 1 of 1




                                                                    July 14, 2020
SchofieldSDNYChambers@nysd.uscourts.gov
Honorable Lorna G. Schofield
United States District Judge
Southern District of New York
40 Centre Street
New York, New York 10007
                              Re: United States v. Carlos Rondan Moreno
                                  17 Cr. 479 (LGS)
Dear Judge Schofield,

       I write to update the Court regarding the extraction of Mr. Rondan Moreno’s
tooth. Counsel had an opportunity to speak with Mr. Rondan Moreno this morning. I
confess that I fully expected that my client would be elated that his badly infected
tooth had finally been extracted. Alas, I was incorrect.

       Mr. Rondan Moreno reports that when the packing was removed from the
gum area surrounding the tooth extraction, he realized that the tooth had broken
and that a portion of the infected tooth remained imbedded in his gum. Since the
extraction, he has been living on ibuprofen and antibiotics and gamming tooth paste
into the area where the remaining tooth fragment is festering – professional advice
offered by a prison guard.

       At this point, frankly, counsel is at a loss. I beg your Honor to get involved.
We implore your Honor to order the Warden and the dentist at the MDC report to
your Honor on Mr. Rondan Moreno’s condition and the plan for removing the
portion of his tooth that remains buried in his gum line. Further, we ask your Honor
to consider imposing a substantial fine on the MDC dentist for every day that passes
that the MDC fails to get Mr. Rondan Moreno the dental care he urgently needs.

                                                            Respectfully submitted,

                                                                    /s/

                                                            Susan G. Kellman
                                     Defendant's second letter motion (Dkt. No. 41) and
cc:    AUSA Kaylan Lasky             third letter motion (Dkt. No. 50) regarding
       Holly Pratesi, MDC Counsel    assistance for health-related issues are denied as
       Herman C. Quay, Warden        moot.      The Clerk of Court is respectfully
                                     directed to close the open motions at Docket Nos.
                                     41 and 50.

                                     SO ORDERED.

                                     Dated: July 30, 2020

                                              New York, New York
